ROSS, J.
It is contended that there was no mistake in the descriptions.
We think that the physical presence of the house and improvements upon the property conveyed by the original grantor indicated beyond question that the grantor intended to convey all the premises occupied by said improvements to Magdalena Dearwester’s predecessors in title, and such deed having been made while the original grantor John still owned both lots, that subsequent grantees of the adjacent lot, now owned by the plaintiffs, took title to such adjacent lot impressed with that intention manifest by the physical occupation of the premises.
The court of Common Pleas reformed the several deeds involved in both chains of title to correspond with this intention, and we find no error in this judgment.
Cushing, PJ, and Hamilton, J, concur.